DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10,580,047 B2 in view of Kolowich (US 2014/0278746 A1). It would have been obvious to one of ordinary skill in the art at the time of the invention to send identifier for one or more web hooks, as in Kolowich in order to track user interaction to the advertisement by including a code on the webpage. 
US 16/802,420
US 10,580,047 B2
Claim 1. 













receiving, from the client computer, a first request for an integration script via a plug-in


sending, to the client computer, a first integration script in response to the first request, 

the first integration script configured to check a local storage of the client computer, wherein the first integration script is executable via the plug-in module to determine that an item associated with the first item is not included in the local storage;

receiving, from the client computer using the first integration script, a request for an item
associated with a first item in response to a determination by the client computer that the item associated with the first item is not included in the local storage, 


identifying a second item by querying a database for an item associated with the first
item, wherein the database includes a plurality of items, and wherein the second item is
associated with the first item;



generating information associated with the second item, wherein the information includes
a second identification of the second item and an element identifier of one or more web hooks located in particular portions of the web page; and

sending the information associated with the second item to the client computer, wherein
the web page includes the one or more web hooks located in the particular portions of the web page.


Claim 11: 

receiving, from a website, a web page that includes a first item;



sending, to an integration server computer via a plug-in module executing on the web
page, a script request for an integration script;



receiving, from the integration server computer, a first integration script in response to the script request;

executing the first integration script on the client computer;




determining, using the first integration script, that a local storage of the client computer
does not include one or more items associated with the first item;

sending, to the integration server computer using the first integration script, an item
request, the sending of the item request being in response to the determining that the local
storage does not include the one or more items associated with the first item;


receiving, from the integration server computer, information associated with a second item in response to the item request, wherein the second item is associated with the first item;



updating, using the integration script, the web page to include at least a portion of the


displaying the updated web page on the client computer.


receiving, from a website, a web page that includes a plug-in module and an
identification of a first item;

executing the plug-in module on the client computer;

sending, using the plug-in module, a script request for an integration script from an
integration server computer;

receiving, from the integration server computer, a first integration script in response to the script request;

executing the first integration script on the client computer;

identifying, using the first integration script, the first item on the web page;

determining, using the first integration script, that a local storage of the client computer
does not include an item associated with the first item;



sending, using the first integration script, an item request for the item associated with the
first item from the integration server computer, the sending of the item request being in response to the determining that the local storage does not include the item associated with the first item;

receiving, from the integration server computer, information associated with a second item in response to the item request, wherein the integration server computer identifies the second item from a plurality of items, and wherein the second item is associated with the first item;







updating, using the integration script, the web page to include at least a portion of the
information associated with the second item; and displaying the updated web page on the client computer based on the included
information associated with the second item.

Claim 15:
 


send, using the plug-in module, a script request for an integration script from an
integration server computer; 



receive, from the integration server computer, a first integration script in response to the
script request;

execute the first integration script on the client computer;

identify, using the first integration script, the first item on the web page;

determine, using the first integration script, that a local storage of the client computer
does not include an item associated with the first item;

send, using the first integration script, an item request for the item associated with the
first item from the integration server computer, the sending of the item request being in response to the determining that the local storage does not include the item associated with the first item;

receive, from the integration server computer, information associated with a second item
in response to the item request, wherein the integration server computer identifies the second item from a plurality of items, and wherein the second item is associated with the first item;

update, using the integration script, the web page to include at least a portion of the
information associated with the second item; and

display the updated web page on the client computer based on the included information
associated with the second item.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
K. V et al. (US2015/0066684 A1) teaches real-time recommendation browser plug-in for recommendation from online marketplace server in a plug-in on the webpage.
Earhart et al. (US 2014/0207609 A1) teaches user interacts with a plug-in, widget, frame, or other suitable interface displayed on the third party web page to identify a product from the third party web page for inclusion on the target user's wish list. Accessing the interface presented on the third party web page communicates an identifier of a product associated with the interface to the wish list generator along with an identifier associated with the target user. The wish list generator 134 then includes a description of the selected product on the wish list associated with the target user.
  GB2425194A teaches a web server may receive code for sending to the user's computer as plug-in code, which can easily be inserted straight into many webpages without requiring a modification of the existing webpage script. For example, the plug-in code may be supplied by a third party, e.g. from a third party server to the web server, either automatically or otherwise. 


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YEHDEGA RETTA/Primary Examiner, Art Unit 3688